                                                                           JS-6

 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   KENT V. A.,                                Case No. 5:18-cv-02481 FMO (AFM)
12                      Plaintiff,
            v.                                  JUDGMENT OF REMAND
13

14   ANDREW M. SAUL,
     Commissioner of Social Security,
15

16                      Defendant.

17

18         This matter came before the Court on the Report and Recommendation of the
19   Magistrate Judge to whom the case was referred. The Court, having accepted the
20   Report,
21         IT IS HEREBY ORDERED AND ADJUDGED that the decision of the
22   Commissioner of Social Security is reversed and the matter is remanded to the
23   Commissioner for further administrative proceedings consistent with the Report.
24

25   DATED: March 12, 2020
26
                                          ________________/s/_________________
27
                                                FERNANDO M. OLGUIN
28                                          UNITED STATES DISTRICT JUDGE
